Gray, C. J.
The only ground upon which the plaintiff could have the trustee charged, or a special judgment rendered against the fund in his hands, was a valid subsisting attachment of the fund as the property of the principal defendant. But all attachments of a defendant’s property, made, as this was, within four months before the commencement of proceedings in bankruptcy, are discharged by the assignment in bankruptcy. U. S. Rev. Sts. § 5044. No property of the defendant being held by the attachment, the court cannot, in .this case, pass upon the conflict ing rights of the assignee in pais and the assignee in bank ruptcy. Peck v. Stratton, 118 Mass. 406. Clark v. Gardner 123 Mass. 358. Exceptions overruled.